Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received August 12, 2021. Claims 1 and 9 have been amended. Claims 21-28 are new claims. Therefore, claims 1-2, 6, 8-10, 12-17 and 21-28 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejection set forth in the previous office action dated May 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8, 21-25 and 27-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the Applicants specification only mentions “encrypting” in paragraph 23 stating that, “The computing systems may include a secure crypto processor as part of a central processing unit for 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6, 8-10, 12-17 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 9 and 27 are directed to securely submitting a patient prescription to a pharmacy. The claim(s) recite(s) receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; determining, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device; transmitting to the patient an alert including information on the drug and pharmacy options relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug; retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient during the office visit pharmacy options relating to the 
The limitations of receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; determining, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device; transmitting to the patient an alert including information on the drug and pharmacy options relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug; retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient during the office visit pharmacy options relating to the new prescribed drug, each pharmacy option identifying a pharmacy and pricing information relating to the new prescribed drug; receiving from the patient a selection of a pharmacy option, as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “database, mobile device/computing system and a CRM,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions. For example, but for the “mobile device/computing system, “transmitting (e.g. communicating)” in the context of this claim encompasses the user/patient manually retrieving information on the drug and pharmacy options relating to the initial prescribed drug. Similarly, the receiving, from the patient, a selection of a pharmacy option, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers the limitation performance of managing personal behavior or relationships or interactions, but for the recitation of generic computer components, then it 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database, mobile device/computing system and a CRM” to perform all of the receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; determining, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device; transmitting to the patient an alert including information on the drug and pharmacy options relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug; retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient during the office visit pharmacy options relating to the new prescribed drug, each pharmacy option identifying a pharmacy and pricing information relating to the new prescribed drug; receiving from the patient a selection of a pharmacy option steps. The “database, mobile device/computing system and a CRM” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., database and mobile device/computing system). Claim 9 has additional limitations (i.e., database, mobile device/computing system and a CRM). Claim 27 has additional limitations (i.e., database and mobile device/computing system). Looking to the specification, these components are described at a high level of generality (¶ 23; The computing systems may include desktop computers, laptops, tablets, e-readers, personal digital assistants, smartphones, gaming devices, servers, and so on). The use of a general purpose computer, taken alone, does not impose any 
Dependent claims 2, 6, 8, 10, 12-17, 21 and 28 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 6, 8-10, 12-17 and 21-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 6, 8-9, 12-17, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al. Pub. No.: US 2019/0163876 in view of Brock-Fisher Pub. No.: US 2005/0086081 further in view of Berzansky et al. Pub. No.: US 20090012813 A1.

As per claim 1, Remme et al. teaches a method performed by a computing system for providing to a patient a user experience during an office visit with a prescriber for securely submitting a prescription to a pharmacy, the method comprising (see Remme et al. paragraph 242; functionality can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps.  The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus): 
--receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier (see Remme et al. paragraphs 40 and 90; When the application user travels to the kiosk, as selected using the application, to pick up the order of new and/or refilled prescriptions, the application can be prompted to render a machine readable symbol such as is shown in reference numeral 3500a in FIG. 35 (e.g., QR code).  The symbol can be rendered upon activation of one or more icon such as are shown at the bottom of the screen show in reference numeral 3500b in FIG. 35……the symbol can embed various information including, but not limited to, an order identifier and a patient identifier); 
--sending the encrypted scrubbed initial prescription to pharmacies (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, 
--receiving from pharmacies information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the initial prescription, wherein the received information on drug and pharmacy options is encrypted, and decrypting the received information on drug and pharmacy options (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug); 
--determining, using a member database, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device (see Remme et al. paragraph 45; Referring now to FIG. 9 and in further reference to FIG. 1 as described above, a method 900 has a step 902 at which one client 102, as the personal computation device of a patient, which device may be mobile device, transmits a request to the RPh Kiosk Control Platform 106 to download: (i) the Patient Device App 102(x) for installation; and (ii) a Globally Unique Identifier (GUID) specific to the installed Patient Device App 102(x).  The GUID served to the corresponding client 102(x) can be maintained in a Net Accessible Database 114(j) so as to be accessed, retrieved and specifically assigned to App 102(x) by the RPh Kiosk Control Platform 106); 
--transmitting to the patient mobile device during the office visit, an alert including information on the drug and pharmacy options relating to the initial prescribed drug, the transmitting being performed in e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug);
--receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug, wherein the new prescribed drug prescribed during the office visit is an alternative drug to the initial prescribed drug of the initial prescription prescribed during the office visit, so that the new prescription replaces the initial prescription, wherein the new prescription is based at least in part on the information on drug and pharmacy options included in the first alert (see Remme et al. paragraphs 40 and  90; When the application user travels to the kiosk, as selected using the application, to pick up the order of new and/or refilled prescriptions, the application can be prompted to render a machine readable symbol such as is shown in reference numeral 3500a in FIG. 35 (e.g., QR code).  The symbol can be rendered upon activation of one or more icon such as are shown at the bottom of the screen show in reference numeral 3500b in FIG. 35……the symbol can embed various information including, but not limited to, an order identifier and a patient identifier). Examiner interprets a second prescription has been sent using same methods as first for a refill and/or completely different prescription drug.;
--retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient mobile device during the office visit pharmacy options relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that 
--each pharmacy option identifying a pharmacy and pricing information relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. identifying a pharmacy), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier);
--receiving from the patient mobile device during the office visit a selection of a pharmacy option (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. a selection of a pharmacy option), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier); and
--directing that an indication of the new prescription be sent to the pharmacy identified by the selected pharmacy option so that that the pharmacy can fill the new prescription (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. a selection of a pharmacy option), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier 
Remme et al. fails to teach:
--after receiving the first notification, scrubbing the initial prescription to ensure compliance with governmental requirements encrypting the scrubbed initial prescription;
--the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit.
Brock-Fisher teaches a method for delivery of a prescribed drug to a patient, comprising the steps of: entering data for at least one of a new, renewal, and modified drug prescription for the patient by a drug prescriber; obtaining authorization for the drug prescription from a drug insurer by one of the drug prescriber, a clearinghouse, and a current drug provider;  filling the authorized drug prescription with a prescribed drug by the current drug provider;  and delivering the prescribed drug to the patient by the current drug provider (see Brock-Fisher paragraphs 26, 28, 31 and 109).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Brock-Fisher within the systems/methods as taught by reference Remme et al. with the motivation of providing an electronic end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions, thereby eliminating error by hand-carried prescriptions by the patient/caregiver with all the attendant opportunities for loss and misinterpretation (see Brock-Fisher paragraph 26).
Remme et al. and Brock-Fisher fail to teach:
--after receiving the first notification, scrubbing the initial prescription to ensure compliance with governmental requirements encrypting the scrubbed initial prescription.
Berzansky et al. teaches in certain laws and regulations, such as the Health Information Privacy Accountability Act (HIPAA) may require that some documents involved in the filling and dispensing of a prescription (e.g., the prescription itself and releases signed by the patient) be maintained by the pharmacy for a number of years after the prescription has been dispensed (see Berzansky et al. paragraph 97).


As per claim 2, Remme et al., Brock-Fisher and Berzansky et al. teach a method of claim 1 wherein the drug options are in accordance with a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraphs 8 and 59).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Remme et al., Brock-Fisher and Berzansky et al. teach a method of claim 1 wherein a pharmacy option identifies pricing information and an incentive provided by the pharmacy identified by the pharmacy option (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.


The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, the claim is directed to a system. Claim 9 recites the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Remme et al., Brock-Fisher and Berzansky et al.. Claim(s) 9 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 9 wherein the instructions further control the computing system to access information relating to a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraph 8, 33 and 109). 
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 12 wherein the information on a pharmacy identifies an incentive provided by the pharmacy (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery 
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 12 wherein the computer-executable instructions control the computing to retrieve information from a pharmacy benefit manager (see Remme et al. paragraph 33).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 14 wherein the computer-executable instructions control the computing to verify patient eligibility and pricing with the pharmacy benefit manager (see Remme et al. paragraph 242; system functionality can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps.  The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 9 wherein the prescription is received from an intermediary service that receives prescriptions from prescribers (see paragraphs 26, 28, 31 and 109 wherein Brock-Fisher teaches a method for delivery of a prescribed drug to a patient, comprising the steps of: entering data for at least one of a new, renewal, and modified drug prescription for the patient by a drug prescriber; obtaining authorization for the drug prescription from a drug insurer by one of the drug prescriber, a clearinghouse, and a current drug 
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 16 wherein the computing system is associated with a pharmacy that is registered with the intermediary service (see Brock-Fisher paragraphs 26, 28, 31 and 109; According to one aspect of the invention, an electronic network provides end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions.  An embodiment of the system includes some at least one of the following elements: An optional intermediary clearinghouse computer subsystem which is responsible for authenticating requests as having come from a certified, licensed, or otherwise qualified source, authorizing the drug prescription by an insurer (if the patient is insured) and redirecting the prescriptions electronically to a specified drug provider subsystem or other drug provider (pharmacy, etc.) that is also authenticated as a certified, licensed, or otherwise qualified provider).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

21. (New) The method of claim 1, wherein the drug options relating to the initial prescribed drug includes prior authorization information for an alternative drug, so that the prior authorization information is received during the office visit (see Remme et al. paragraphs 52 and 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new 

As per Claim(s) 27, Claim(s) 27 is/are directed to a method. Claim(s) 27 recite(s) the same or substantially similar limitations as those addressed above for Claim 1 as taught by Remme et al., Brock-Fisher and Berzansky et al. Claim(s) 27 is/are therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Claims 10, 22-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al., Brock-Fisher and Berzansky et al.  as applied to claims 1-2, 6, 8-9, 12-17, 21 and 27 above, and further in view of Belt et al. Pub. No.: US 2016/0117471.

As per claim 10, Remme et al., Brock-Fisher and Berzansky et al. fail to teach a computing system of claim 9 wherein the instructions further control the computing system to store in a blockchain data structure a prescription transaction identifying the prescription and a pharmacy transaction identifying the pharmacy and the prescription.
Belt et al. the present system may use the blockchain to record the lifecycle of events related to medication lifecycle management, including but not limited to a prescription being written, prescription being dispensed, picked up by a customer, not picked up in a certain amount of time, a prescription recently picked up and an external event occurring such as vital signs/heart rate increasing, a person found unconscious by paramedics or arrives at a hospital emergency room, and they have recently picked up a prescription (see Belt et al. paragraph 87).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 22, Remme et al., Brock-Fisher and Berzansky et al. fail to teach a method of claim 21, wherein the prior authorization information for the new prescription includes an indication of whether prior authorization by a plan sponsor is required for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 23, Remme et al., Brock-Fisher and Berzansky et al. fail to teach a method of claim 21, further comprising:
--in response to receiving a selection from a user, submitting a request for prior authorization for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the 

As per Claim 24, Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. teach a method of claim 23, further comprising:
--in response to determining that prior authorization has been denied, coordinating a submission of an appeal request or selecting of a second alternative drug and notifying the prescriber of the second alternative drug so that a new prescription can be written.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

As per Claim 25, Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. teach a method of claim 23, further comprising:
--receiving, from the patient, an image of a prescription or prescription information; and performing optical character recognition on the received image of a prescription or prescription information (see Remme et al. paragraph 85; [0085] Referring to reference numerals 3100a in FIGS. 31 and 3200a-d in FIG. 32, each of three (3) prescription identifiers shown at reference numeral 3200c are input by a keyboard of the web enabled mobile computing device, or are captured by the image capture 
The obviousness of combining the teachings of Remme et al., Brock-Fisher, Berzansky et al. and Belt et al. are discussed in the rejection of claim 23, and incorporated herein.

As per Claim 28, Remme et al., Brock-Fisher and Berzansky et al. fail to teach a computer-readable medium of claim 27, wherein the drug options include an indication of an alternative drug and an indication of whether prior authorization by a plan sponsor is required for the alternative drug, so that the indication of whether prior authorization by the plan sponsor is required for the alternative drug is received during the office visit and before the patient arrives at a pharmacy to fulfill a prescription for the alternative drug.
Belt et al. teaches at step 104, the prescription may be changed by any of the prescriber, health care provider, or the pharmacy. There are a number of instances where a medication may be changed when or before a prescription is filled. For example, a pharmacy may replace a brand drug with a generic consistent with an insurance authorization) (see Belt et al. paragraph 3). 
Examiner interprets that insurance may be an employer provided insurance plan.
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al., Brock-Fisher and Berzansky et al.  as applied to claims 1-2, 6, 8-9, 12-17, 21 and 27 above, and further in view of Pub. No.: US 2019/0333643 to Villongco.




As per Claim 26, Remme et al., Brock-Fisher and Berzansky et al. fail to teach the computing system of claim 9, further comprising a cryptoprocessor for generating and securely storing keys and for encrypting and decrypting data using the keys.
Villongcom teaches the computing systems may include a secure crypto processor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys (see Villongcom paragraph 59).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Villongcom within the systems/methods as taught by reference Remme et al. with the motivation of providing a microprocessor for carrying out cryptographic operations, embedded in a packaging with multiple physical security measures, thereby giving the system a degree of tamper resistance.

Response to Arguments
Applicant’s arguments filed August 8, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues: 
(1) Improvements to Technology or Technical Field In Ex Parte James S. Cox ("Cox"), the Patent Trial and Appeals Board ("the Board") reversed a rejection under 35 U.S.C. § 101 because "the Examiner ha[d] not sufficiently established that the claims fail to improve an existing technology (i.e., automated systems for generating patient care plans based on information in a patient registry) and, therefore, in the context of the 2019 Revised Guidance, that the claim fails to integrate the abstract idea into a practical application, or that the claim otherwise fails to recite significantly more than the alleged abstract idea." (Decision on Appeal, Appeal No 2020-001787, October 8, 2020, Page 12.) In response to the Cox Examiner's assertions that the claims "merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment" and that "[t]he 
Applicant submits that each of the pending claims is directed to a practical application that incorporates several improvements to a technology or technical field, namely automated systems for providing prescription information to a patient. The Office Action does not establish that the claims fail to improve this technical field. In response to applicant's previous comments regarding improvements (discussed in further detail below) provided by the claimed technology, the Office Action simply asserts that "the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement" and that the "combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea," without any explanation of which claimed techniques" are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks" or why the improvements to the technology or technical field are insufficient to establish an inventive concept. For at least this reason, applicant submits that the Office Action fails to establish a prima facie case of ineligibility and respectfully request that the Examiner withdraw this rejection.
Moreover, the pending claims are directed to improvements to automated systems for providing prescription information to a patient and relate to a challenge particular to those automated systems. One improvement is that drug and pharmacy options (e.g., alternative drugs) are provided to the patient in real-time "during the office visit" in which an initial prescription is prescribed. The prescription information 
Another improvement is that alerts containing drug and pharmacy options (including prescription coverage) are automatically sent to a mobile device of a patient in real-time during the office visit. When a server receives the initial prescription from the prescriber submitted during the office visit, the server collects the drug and pharmacy options, looks up a mobile device identifier (e.g., telephone number) of the patient, and sends an alert to the identified mobile device. A client application executing on the mobile device can automatically display the alert to the patient. Although a patient could use the mobile device during the office visit to search the web for information on pricing, most patients would not know how to locate such information or what coverage they would have, and the searching would be time consuming without any guarantee of finding useful information.
Another improvement, as claim 1 recites, is the "scrubbing of the initial prescription to ensure compliance with governmental requirements" such as HIPAA requirements. By scrubbing the initial prescription (e.g., de-identifying the patient), the scrubbed initial prescription can be sent to multiple pharmacies to obtain pricing information that is specific to the initial prescription. Such scrubbing avoids the need to obtain written consent from the patient to send the initial prescription to pharmacies that have not yet to be selected to fill the prescription.
More Than a Drafting Effort Designed to Monopolize the Exception The Office Action asserts that the claims are directed to "securely submitting a patient prescription to a pharmacy" which, according to the Office Action, "falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. (Office Action, May 14, 2021, Pages 3-4.) Each of the pending claims includes an additional element (or elements) that "appl[ies] or us[es] the judicial exception in some other meaningful way 
Many methods of "securely submitting a patient prescription to a pharmacy" (Office Action, May 14, 2021, Page 3) can be performed without any of the above-mentioned features of the pending claims. For example, encrypting a patient prescription using public/private key pairs and submitting the encrypted prescription to a pharmacy via a secure channel would constitute "securely submitting a patient prescription to a pharmacy" without requiring any of the above-mentioned features of the pending claims. Thus, none of the pending claims can monopolize the alleged abstract idea of "securely submitting a patient prescription to a pharmacy." (Office Action, May 14, 2021, Page 3.) Accordingly, each of the pending claims is more than a drafting effort designed to monopolize any exception and, therefore, applies or uses any judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For at least this reason, the claims amount to significantly more than an abstract idea, such that they qualify as eligible subject matter under 35 U.S.C. §101. Specific Limitation Other Than What Is Well-Understood, Routine, Conventional Independent claim 1 now recites: receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit, the first notification including a patient identifier, and receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug, wherein the new prescribed drug prescribed during the office visit is an alternative drug to the initial prescribed drug of the initial prescription prescribed during the office visit, so that the new prescription replaces the initial prescription, wherein the new prescription is based at least in part on the information on drug and pharmacy options included in the first alert. Independent claim 9 now recites: receive, from the prescriber during the office visit, an initial prescription for an initial drug prescribed by a prescriber for a patient, and receive, from the prescriber during the office visit, a new prescription for a new drug prescribed by the prescriber for the patient to replace the initial prescription, wherein the new prescription is based at least 
Example 42
Applicant’s claims should be analyzed and determined to be patent eligible in a manner similar to that of claim 1 of Example 42 that "should be used in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance." Claim 1 of Example 42:
(1) provides remote access so users can update medical records by providing updated information is a non-standard format; 
(2) converts the update information to a standard format and stores the converted update information;
(3) automatically generates a message containing the updated information when the information is stored; and (4) transmits the message to users so they have immediate access to the updated information. (See, Appendix below.) Claim 1 of Example 42 is patent eligible because: it recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.
(Example 42, claim 1, Analysis.) Applicant’s claims 1 and 9 are similarly directed to transmitting, in real time during an office visit, an alert to a mobile device of a patient "prior to receiving a communication from the mobile device." The alert includes information on drug and pharmacy options relating to the initial prescription. The real-time transmitting of an alert is similar to the "automatically generating" and "transmitting" of claim 1 of Example 42. 
Although claim 1 does not recite any format conversion, claim 1 does recite scrubbing the initial prescription, which modifies the initial prescription (e.g., de-identifies the patient) so that it complies with governmental requirements. (See, e.g., 45 C.F.R. § 164.514.) Such scrubbing converts the initial prescription to a new form before it is sent to the pharmacies. Moreover, claim 1 recites sending the initial prescription to pharmacies and receiving information on drug and pharmacy options in real time during an office visit so that the information can be included in the alert. The alert contains prescription information that is augmented with additional information that is collected in real time from the pharmacies. Applicant respectfully submits that such scrubbing and augmenting is analogous for a patent-eligibility analysis to 
For each of the foregoing reasons, applicant submits that independent claim 1, independent claim 9, and their dependent claims 2, 6, 8, 10, and 12-17 are directed to eligible subject matter and respectfully request that the Examiner withdraw this rejection.
(2) As the Office Action points out, the relied-upon portions of Remme describe that the QR code of Figure 35 can be rendered "when the application user travels to the kiosk... to pick up the order." (Remme, [0090].) However, traveling to the kiosk to present the QR code is not "receiv[ing], from the prescriber during the office visit, an initial prescription for an initial drug prescribed by a prescriber for a patient" or "receiv[ing], from the prescriber during the office visit, a new prescription for a new drug prescribed by the prescriber for the patient to replace the initial prescription, wherein the new prescription is based at least in part on the information on drug options included in the first alert." The travelling to the kiosk occurs after an office visit, after a prescription has been sent to a pharmacy, and after the prescription is ready to be dispensed. Thus, no prescription is received at the kiosk during an office visit, let alone two prescriptions. Rather, the kiosk simply provides a location to pick up an order (i.e., have a prescription filled).
Furthermore, claim 9 recites that two prescriptions are prescribed during the office visit, an initial prescription and a new prescription for a new drug prescribed by the prescriber for the patient to replace the initial prescription and that is based at least in part on information on drug options included in an alert. As discussed above, traveling to a kiosk is not during an office visit. Remme describes nothing related to receiving an initial prescription and replacing the initial prescription during a single office visit that is based at least in part on information on drug options included in an alert, as claim 9 recites.
Accordingly, the Office Action fails to point to any portion of the applied references that discloses or suggests "receive, from the prescriber during the office visit, an initial prescription for an initial drug prescribed by a prescriber for a patient" and "receive, from the prescriber during the office visit, a new prescription for a new drug prescribed by the prescriber for the patient to replace the initial prescription, wherein the new prescription is based at least in part on the information on drug options included in the 
With respect to the Office Action's assertion that "the transmission time of the prescription data does not change the operational ability of the method/system," applicant respectfully disagree. As the specification describes, the disclosed technology allows "information [to] be provided in real-time in the sense that the information is provided to the patient while with the prescriber (e.g., at a doctor’s appointment) at the time the prescription is written so that the patient can ask the prescriber questions about alternative drugs and that the most appropriate prescription can be sent to a pharmacy based on information provided to the patient by the EPP system." (Specification, [0009].) Without these "real-time" operations, the ability of the claimed techniques to provide a viable new prescription in real-time is lost since the patient will not be able to ask the prescriber questions about alternative drugs and receive the most appropriate prescription since, for example, a kiosk is unlikely to be able to offer informed medical advice or to write prescriptions for alternative drugs for a patient. Thus, without the real- time communications during the office visit, the patient may end up with a prescription that the patient cannot afford or cannot have filled in time.
In response to argument (1), Examiner respectfully disagrees. Example 42 is unique unlike the current application based on the capability of several users being allowed to update document(s) from different locations in real time, updating document simultaneously and seeing updates simultaneously . That particular step cannot be done in the head (Mental Process) or concepts performed by interactions between people (Certain Methods Of Organizing Human Activity).
As previously stated, Examiner maintains that the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. Referring to FIG. 7, Remme et al. and Brock-Fisher teach a captured image of a patient's prescription is rendered on display screen 702. By way of example, and not by way of limitation, the image can be captured by a camera in communication with, or part of, the client on which installed Patient Device App 102(x) is executing, such as where the icon seen at reference numeral 312 in FIG. 3 was activated to capture an image of a paper prescription written, or printed, by a healthcare provider after the corresponding drug was prescribed by a healthcare provider for the patient (Examiner interprets this step to have happened in real-time at the prescribers office). Another icon rendered on display screen 710 activates a process by which the rendered prescription is transmitted to a pharmacy to be filled by a pharmacist. Another field rendered on display screen 710 shows an identifier for a drug dispensing kiosk that is to be used by a remote pharmacist to dispense the rendered prescription to the patient. As is conventional of a user interface for an installed ‘App’, navigational icons 704, 706 provide horizontal and vertical movement of the rendering 710 on display screen 702 (see Remme et al. paragraph 40).

To conclude, the Applicants specification only mentions “encrypting” in paragraph 23 stating that, “The computing systems may include a secure crypto processor as part of a central processing unit for generating and securely storing keys and for encrypting and decrypting data using the keys.” Additionally, the Applicants specification only mentions “scrub” in paragraph 26 stating that, “In block 601, the component may scrub the prescription to ensure that any information forwarded to pharmacy complies with the Health Insurance Portability and Accountability Act ("HIPAA") of the United States.” There is no explicit teaching of encrypting the scrubbed initial prescription and sending said encrypted scrubbed prescription to a pharmacy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140330577 A1 to Herman et al.; In exemplary embodiments, a method for effecting a post-treatment compliance for a medical patient is provided.  The method may be performed by a system that includes: a memory operable to retain a series of instructions; and a processor operable to retrieve and execute the instructions to perform a series of steps.
Pub. No.: US 20170091416 A1 to Mink et al.; A method, apparatus and computer program product are therefore provided to overcome various barriers in the initial, first fill of a prescription for a patient.  According to an example embodiment, a pharmaceutical prescription integration system may be provided.  The system of various embodiments may include a dispensing pharmacy apparatus configured to receive prescription information from a care professional.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626 


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626